ICJ_156_CertainDocumentsSeizure_TLS_AUS_2014-03-03_ORD_01_NA_02_FR.txt.                                                                                                   167




                                        OPINION INDIVIDUELLE
                                  DE M. LE JUGE CANÇADO TRINDADE

                 [Traduction]
                                                table des matières

                                                                                           Paragraphes

                       I. Prolégomènes                                                           1-2
                      II. Le rôle central de la quête de justice                                3-12
                          1. L’absence de pertinence de la règle de l’épuisement des
                             voies de recours internes                                           4-5
                          2. L’absence de pertinence de l’argument tenant à la nécessité
                             d’éviter toute « compétence concurrente »                          6-10
                          3. Appréciation générale                                             11-12
                     III. L’absence de pertinence du recours aux actes unilatéraux
                          d’États dans le cadre des procédures judiciaires inter­
                          nationales13-25
                     IV. Ex conscientia jus oritur26-28
                      V. La question de la propriété des documents et données
                         saisis29-32
                     VI. La pertinence des principes généraux du droit inter­
                         national33-43
                          1. Réponses des Parties à une question d’un membre de la Cour        34-36
                          2. Appréciation générale                                             37-43
                     VII. La primauté du principe de l’égalité juridique des États             44-45
                 VIII. La nécessité de mesures conservatoires indépendantes des
                       assurances ou « engagements » unilatéraux                               46-58
                     IX. Le régime juridique autonome des mesures conservatoires               59-62


                      X. Épilogue : récapitulation                                             63-71

                                                          *

                                                 I. Prolégomènes

                    1. Le hasard a voulu que la Cour entame l’année judiciaire 2014 par
                 l’examen de la présente affaire, introduite le 17 décembre 2013, relative‑

                                                                                                   24




8 CIJ1061.indb 177                                                                                       25/03/15 08:46

                             saisie et détention (op. ind. cançado trindade)                 168

                 ment à des Questions concernant la saisie et la détention de certains docu‑
                 ments et données (Timor‑Leste c. Australie), affaire qui montre une fois
                 encore que le contexte factuel des différends soumis à une juridiction
                 internationale telle que la Cour dépasse parfois l’imagination. Si j’ai voté
                 en faveur de l’adoption de la présente ordonnance, c’est parce que j’es‑
                 time que les mesures conservatoires indiquées par la Cour valent mieux
                 que rien, et qu’il était préférable d’indiquer ces mesures que de n’en indi‑
                 quer aucune. Pour autant, au vu des circonstances de la présente espèce,
                 la Cour aurait dû, à mon sens, aller plus loin en faisant droit à la mesure
                 sollicitée par le Timor‑Leste, à savoir que les documents et données saisis
                 par l’Australie (qui contiennent des informations appartenant au
                 Timor‑Leste) soient immédiatement placés sous scellés et confiés à la
                 garde de la Cour elle‑même, à son siège du Palais de la Paix, à La Haye.

                    2. J’estime donc devoir joindre à la présente ordonnance l’exposé de ma
                 position personnelle. J’examinerai, premièrement, le rôle central de la quête
                 de justice (qui révèle l’absence de pertinence de l’invocation de la règle de
                 l’épuisement des voies de recours internes et du souci d’éviter de préten‑
                 dues « compétences concurrentes »). Deuxièmement, je m’attarderai sur
                 l’absence de pertinence du recours aux actes unilatéraux d’Etats dans le
                 cadre des procédures judiciaires internationales. Troisièmement, je m’inté‑
                 resserai à la primauté des valeurs humaines et de l’idée d’une justice objec‑
                 tive sur les faits (ex conscientia jus oritur), avant d’examiner, quatrièmement,
                 la question de la propriété des documents et données saisis. Cinquième‑
                 ment, j’aborderai la pertinence des principes généraux du droit internatio‑
                 nal, puis m’arrêterai, sixièmement, sur la prééminence de l’égalité juridique
                 des Etats. Après quoi, j’en viendrai au dernier point de mon analyse, à
                 savoir la nécessité de mesures conservatoires indépendante des assurances
                 ou « engagements » unilatéraux, et ce que je crois devoir qualifier de régime
                 juridique autonome régissant pareilles mesures. Enfin, je récapitulerai l’en‑
                 semble des points développés dans la présente opinion individuelle.


                                II. Le rôle central de la quête de justice

                    3. Il convient tout d’abord de souligner que, en l’espèce, la Cour s’est
                 trouvée confrontée à des arguments — émanant en particulier de l’Etat
                 défendeur — qu’il lui a fallu préciser afin de pouvoir examiner comme il
                 se devait la demande en indication de mesures conservatoires qui lui était
                 présentée. Ces arguments, qui portaient sur a) la prétendue nécessité
                 (pour l’Etat demandeur) d’épuiser les voies de recours devant les juridic‑
                 tions nationales et b) celle d’éviter toute compétence concurrente (entre la
                 Cour et le tribunal de la Cour permanente d’arbitrage (CPA)), ont été
                 avancés par les conseils de l’Australie pour contester la faculté du
                 Timor‑Leste de solliciter, comme il l’a fait, des mesures conservatoires
                 directement auprès de la Cour. Or, il est rapidement apparu, à la lumière
                 des circonstances de l’affaire, que le principe de l’épuisement des voies de

                                                                                              25




8 CIJ1061.indb 179                                                                                  25/03/15 08:46

                               saisie et détention (op. ind. cançado trindade)                       169

                 recours internes et l’impératif d’éviter toute « compétence concurrente »
                 étaient dénués de pertinence et n’allaient pas dans le sens de l’objectif
                 primordial de la quête de justice en la présente espèce.

                             1. L’absence de pertinence de la règle de l’épuisement
                                         des voies de recours internes
                     4. A l’audience publique du 21 janvier 2014, le conseil de l’Australie a
                 soutenu que le Timor‑Leste était tenu d’exercer des « voies de recours
                 auprès d’un tribunal australien », tout en concédant qu’il ne s’agissait
                 pas, en l’espèce, d’une « demande de protection diplomatique » 1. Le
                 Timor‑Leste a, pour sa part, avancé que la règle de l’épuisement des voies
                 de recours internes ne trouvait pas à s’appliquer dans une affaire telle que
                 la présente, « où un Etat fait valoir ses propres droits à l’égard d’un autre
                 Etat qui lui a causé un préjudice » 2, et que, en pareille situation, il serait
                 inopportun de persister à invoquer ladite règle.
                     5. Il ne fait en effet aucun doute que la règle de l’épuisement des voies
                 de recours internes ne s’applique pas en la présente espèce. Tout d’abord,
                 il s’agit ici d’une réclamation de nature publique, émanant d’un Etat, dont
                 l’origine est publique, et non privée. Cette réclamation porte, qui plus est,
                 sur un préjudice direct causé à l’Etat lui‑même, et se distingue donc fonda‑
                 mentalement d’une demande de protection diplomatique. Par ailleurs, il
                 est clair qu’il s’agit non pas seulement, pour cet Etat, de protéger ses inté‑
                 rêts, mais également de faire valoir ce qu’il considère comme étant son
                 droit. Enfin, ce faisant, l’Etat agit en son nom propre. En pareilles circons‑
                 tances, un Etat ne saurait être tenu de saisir les tribunaux nationaux. Ainsi
                 que cela a été largement confirmé par la jurisprudence et la doctrine inter‑
                 nationales, la règle des recours internes ne s’applique pas dans une telle
                 situation : par in parem non habet imperium, non habet jurisdictionem 3.

                         2. L’absence de pertinence de l’argument tenant à la nécessité
                                   d’éviter toute « compétence concurrente »
                    6. Le conseil de l’Australie a ensuite appelé l’attention sur l’arbitrage qui
                 oppose actuellement l’Australie et le Timor‑Leste, faisant valoir que la Cour,
                 dont la compétence dépend, selon lui, du consentement des Etats, n’a « pas
                 intrinsèquement priorité » sur « les autres organes auxquels les Etats ont spé‑
                 cifiquement consenti » et n’a aucun pouvoir lui permettant de reviser leurs
                 décisions « à moins que pareille priorité ou autorité ne lui ait expressément
                 été conférée » 4. Cet argument s’inscrit dans une approche strictement volon‑
                 tariste privilégiant la volonté des Etats. Le conseil de l’Australie a ensuite
                 soutenu qu’il convenait d’éviter les compétences concurrentes (entre la Cour
                     1 CR 2014/2, 21 janvier 2014, p. 19‑20, par. 37.
                     2 CR 2014/1, 20 janvier 2014, p. 26, par. 20.
                     3 A. A. Cançado Trindade, The Application of the Rule of Exhaustion of Local Remedies

                 in International Law, Cambridge University Press, 1983, p. 173‑174.
                     4 CR 2014/2, 21 janvier 2014, p. 43‑44, par. 21‑22.



                                                                                                       26




8 CIJ1061.indb 181                                                                                           25/03/15 08:46

                                  saisie et détention (op. ind. cançado trindade)              170

                 et le tribunal arbitral de la CPA), au motif que « [s]uivre à la lettre le principe
                 du parallélisme des compétences ne fera[it] qu’encourager la saisine par les
                 parties à un différend de la juridiction qui leur est la plus favorable, le conflit
                 de juridictions et la fragmentation du droit, et favoriser indûment les deman‑
                 deurs successifs » 5. Soulignant qu’il était nécessaire d’éviter que les décisions
                 d’un tribunal international n’affectent le déroulement d’une « procédure
                 conduite parallèlement » devant une autre instance, et que ces juridictions ne
                 rendent « deux décisions contradictoires sur la même question » (par. 25‑26),
                 il a estimé que le tribunal arbitral — et non la Cour — constituait « l’en‑
                 ceinte la plus appropriée » aux fins de la demande en indication de mesures
                 conservatoires en la présente affaire (par. 31‑33) 6.
                    7. La Cour a rapidement, et à juste titre, écarté ces arguments, rappe‑
                 lant d’emblée que, dans sa précédente ordonnance du 28 janvier 2014 en
                 la présente affaire, elle avait
                         « décidé de ne pas faire droit à la demande de l’Australie tendant à la
                         suspension de l’instance, considérant notamment que le différend
                         porté devant elle [était] suffisamment distinct de celui dont conna[is‑
                         sait] le tribunal dans le cadre de l’arbitrage en vertu du traité sur la
                         mer de Timor » (par. 17).
                 Ces arguments du défendeur, bien qu’ils aient été rejetés, ont indûment
                 détourné l’attention de la quête de justice et de l’impératif de réalisation
                 de la justice au profit de questions tenant à la prétendue nécessité de déli‑
                 miter les compétences entre juridictions internationales.
                     8. Il se trouve, par ailleurs, que le règlement de procédure du tribunal
                 arbitral de la CPA, saisi pour connaître de l’arbitrage en vertu du traité sur
                 la mer de Timor, dispose qu’« [u]ne demande de mesures provisoires adres‑
                 sée par une partie à une autorité judiciaire ne doit pas être considérée comme
                 incompatible avec la convention d’arbitrage ni comme une renonciation au
                 droit de se prévaloir de ladite convention ». L’instrument constitutif du tri‑
                 bunal de la CPA lui‑même ne voit donc nul besoin d’éviter le « forum shop‑
                 ping » [saisine par une partie à un différend de la juridiction qui lui est la plus
                 favorable], le « parallélisme des compétences » ou la « fragmentation du droit
                  international », et met l’accent, comme il se doit, sur la quête de justice.
                     9. De toute évidence, rien ne faisait obstacle, dans la présente affaire, à
                  ce que les Parties recourent à une autre instance judiciaire pour obtenir
                  des mesures conservatoires. Bien au contraire, elles étaient expressément
                  autorisées à le faire dans l’hypothèse où pareilles mesures seraient requises.
                  De surcroît, contrairement à ce qu’a soutenu le conseil de l’Australie,
                  c’est la Cour — et non le tribunal arbitral — qui constituait de toute évi‑
                 dence « l’enceinte la plus appropriée » pour connaître de la demande dont
                 elle a été saisie. Par ailleurs, il me semble que la plus grande prudence est
                 de mise face aux euphémismes susmentionnés — je veux parler de la
                 ­rhétorique vide de sens et erronée qui entoure les notions de « forum
                  shopping », de « parallélisme des compétences », de « fragmentation du
                     5   CR 2014/2, 21 janvier 2014, p. 44‑45, par. 24.
                     6   Ibid., p. 45‑47, par. 25‑26 et 31‑33.

                                                                                                 27




8 CIJ1061.indb 183                                                                                     25/03/15 08:46

                               saisie et détention (op. ind. cançado trindade)                            171

                 droit international » ou encore de « prolifération » des tribunaux interna‑
                 tionaux —, par lesquels un courant de la doctrine contemporaine, en
                 vogue dans l’hémisphère nord depuis quelques années, tente, sans grand
                 succès, de gagner les nouvelles générations de juristes de notre discipline
                 à l’idée fausse qu’il y aurait lieu de se désintéresser de la quête de justice
                 au profit de prétendus « problèmes » de « délimitation » de compétences.
                    10. A cet égard, peu de temps avant que la présente instance soit enga‑
                 gée devant la Cour — là encore, il s’agit d’un hasard du calendrier —, j’ai
                 eu l’occasion, dans le cadre des célébrations du centenaire du Palais de la
                 Paix (séminaire de la Cour du 23 septembre 2013), de faire part des
                 réflexions suivantes :
                         « La doctrine internationale, aujourd’hui plus lucide, a enfin renoncé
                      aux euphémismes vides de sens qui avaient cours il y a quelques années
                      — je veux parler des prétendus risques de « prolifération » des juridic‑
                      tions internationales, de « fragmentation » du droit international et de
                      « forum shopping » —, qui, en mettant sur le devant de la scène de
                      faux problèmes de délimitation des compétences, détournaient l’atten‑
                      tion de l’impératif d’élargir l’accès à la justice. Ces notions, qui pro‑
                      cèdent d’une vision étroite, grossière et péjorative et, qui plus est,
                      dénuée de pertinence, ont desservi notre discipline, allant à l’encontre
                      des avancées considérables réalisées en vue de l’idéal de justice interna‑
                      tionale que poursuit de longue date notre monde moderne. » 7

                                                3. Appréciation générale
                    11. L’argument de l’Etat défendeur fondé sur la règle de l’épuisement
                 des voies de recours internes (supra) n’a, comme de bien entendu, pas
                 résisté à l’examen des circonstances de la présente affaire. Après tout, par
                 in parem non habet imperium, non habet jurisdictionem. Le défendeur n’a
                 pas eu davantage de succès avec l’autre élément de son argumentation,
                 tenant aux prétendus risques de « parallélisme », de « compétences concur‑
                 rentes », de « forum shopping », de « fragmentation » du droit internatio‑
                 nal ou autres notions similaires. Ces néologismes, très en vogue dans la
                 pratique juridique internationale moderne, outre qu’ils détournent l’at‑
                 tention de l’objectif crucial de la quête de justice au profit du faux pro‑
                 blème de la « délimitation » des compétences, me semblent dépourvus de
                 sens. Il est grand temps de cesser de se référer à cette prétendue « frag‑
                 mentation » du droit international 8. L’élargissement actuel de l’accès à la
                     7 A. A. Cançado Trindade, « A Century of International Justice and Prospects for the

                 Future », A Century of International Justice and Prospects for the Future/Rétrospective d’un
                 siècle de justice internationale et perspectives d’avenir (A. A. Cançado Trindade et D. Spiel‑
                 mann, dir. publ.), Wolf Legal Publs., 2014, p. 21.
                     8 Ce point ne mérite certainement pas de faire l’objet d’une codification ni d’un déve‑

                 loppement progressif du droit international, et n’aurait donc jamais dû être retenu pour
                 figurer à l’ordre du jour de la Commission du droit international des Nations Unies,
                 comme ce fut le cas entre 2002 et 2006. Tout au plus pourrait‑il constituer un sujet de thèse,
                 et encore, plutôt de maîtrise que de doctorat.

                                                                                                            28




8 CIJ1061.indb 185                                                                                                25/03/15 08:46

                              saisie et détention (op. ind. cançado trindade)               172

                 justice au profit des justiciables est une évolution tout à fait positive. Les
                 juridictions internationales ont une mission commune consistant à rendre
                 la justice, leurs efforts se conjuguant harmonieusement, au‑delà de toute
                 préoccupation de « délimitation » de compétence et à la plus grande satis‑
                 faction de l’ensemble des juristes internationaux.
                    12. En la présente espèce, la Cour a suivi la bonne approche. Dans son
                 ordonnance rendue ce jour, elle a rappelé (par. 17) que, dans sa précé‑
                 dente décision du 28 janvier 2014 dans cette même affaire, elle avait



                       « décidé de ne pas faire droit à la demande de l’Australie tendant à la
                       suspension de l’instance, considérant notamment que le différend
                       porté devant elle [était] suffisamment distinct de celui dont conna[is‑
                       sait] le tribunal dans le cadre de l’arbitrage en vertu du traité sur la
                       mer de Timor » (ibid.).


                      III. L’absence de pertinence du recours aux actes unilatéraux
                     d’États dans le cadre des procédures judiciaires internationales

                    13. En la présente espèce, la Cour a donc écarté, à juste titre, la rhéto‑
                 rique vide de sens et erronée que recouvre l’idée de « fragmentation » du
                 droit international, la multiplicité des juridictions internationales ne fai‑
                 sant que refléter l’évolution moderne du droit international. Toutefois, et
                 j’en viens à un autre point, la Cour a persisté à se fonder sur les actes
                 unilatéraux d’Etats (tels que des promesses prenant la forme d’assurances
                 ou d’« engagements »), omettant en cela, une fois encore, de tirer les ensei‑
                 gnements de sa propre expérience dans certaines affaires récentes.

                    14. Dans un contexte différent, celui des relations diplomatiques, il est
                 bel et bien d’usage de se fonder sur des promesses, assurances ou « enga‑
                 gements ». En revanche, lorsque pareils actes unilatéraux sont indûment
                 introduits dans le domaine judiciaire international, ils ne sauraient fonder
                 la décision de la juridiction concernée, ce d’autant moins lorsqu’ils
                 trouvent leur origine dans un comportement arbitraire. Le rôle d’une juri‑
                 diction internationale ne saurait être assimilé à celui d’un organe de
                 conciliation. La voie judiciaire a été conçue comme le moyen le plus
                 abouti de régler les différends ; les motifs des décisions que les juridictions
                 sont appelées à rendre ne sauraient reposer sur des actes unilatéraux
                 d’Etats, au risque de fragiliser les fondements mêmes du règlement judi‑
                 ciaire, et d’exclure tout espoir de progrès en vue de la primauté du droit.
                    15. Le fait de s’appuyer sur pareilles promesses ou assurances unilaté‑
                 rales au cours de procédures judiciaires internationales s’est révélé source
                 d’incertitudes et d’appréhensions. A titre d’exemple, il suffit ici de rappe‑
                 ler l’affaire relative à des Questions concernant l’obligation de poursuivre

                                                                                             29




8 CIJ1061.indb 187                                                                                 25/03/15 08:46

                             saisie et détention (op. ind. cançado trindade)                 173

                 ou d’extrader (Belgique c. Sénégal) (arrêt, C.I.J. Recueil 2012 (II), p. 422),
                 dans laquelle la Cour, choisissant de ne pas indiquer de mesures conser‑
                 vatoires, a préféré se fonder sur une promesse de l’Etat défendeur. Dans
                 l’opinion individuelle que j’ai jointe à l’arrêt rendu au fond le 20 juil‑
                 let 2012 dans cette affaire, après avoir réitéré la teneur de l’opinion dissi‑
                 dente que j’avais jointe à l’ordonnance du 28 mai 2009, j’ai rappelé (ibid.,
                 p. 515‑517, par. 73‑78) toutes les incertitudes qui en avaient résulté, ainsi
                 que les appréhensions auxquelles la Cour avait dû faire face (qu’il ne me
                 semble toutefois pas utile de rappeler ici) par suite de sa décision de se
                 fonder sur des assurances.
                    16. Si, en la présente espèce, la Cour avait indiqué les mesures conserva‑
                 toires sollicitées, elle se serait épargné pareilles incertitudes, qui font peser
                 un risque accru sur l’issue des procédures judiciaires internationales. Ainsi
                 que je l’ai indiqué en conclusion de l’opinion individuelle susmentionnée :
                         « Compte tenu de la « décentralisation » de l’ordre juridique inter‑
                      national, c’est dans le cadre traditionnel des relations interétatiques
                      qu’ont été conceptualisés les actes unilatéraux des Etats — tels que les
                      promesses — et qu’en ont été dégagés les effets juridiques. Or, le
                      contexte de la présente espèce est tout à fait différent, puisque sont en
                      cause des obligations objectives … Au regard de ces obligations, un
                      engagement ou une promesse formulé dans le cadre d’une instance
                      devant la Cour ne fait pas disparaître les conditions requises (relatives
                      au caractère d’urgence et au risque de dommages irréparables) pour
                      l’indication de mesures conservatoires. » (Ibid., p. 517, par. 79.)
                    17. Et pourtant, en la présente affaire, la Cour a indiqué des mesures
                 conservatoires qui n’étaient pas celles qu’avait sollicitées le Timor‑Leste,
                 préférant se fonder sur des assurances ou « engagements » unilatéraux de
                 l’Etat qui avait saisi les documents et données en cause. Ce choix révèle
                 qu’elle n’est pas prête à tirer les enseignements de sa propre expérience
                 acquise dans le cadre d’affaires récentes dont elle a eu à connaître.
                 Oubliant elle‑même, semble‑t‑il, l’autorité qui est la sienne, elle persiste à
                 agir comme une « cour diplomatique » et non strictement comme une cour
                 de justice. A mon sens, ex factis jus non oritur.

                    18. L’affaire Hissène Habré susmentionnée, qui opposait la Belgique
                 au Sénégal, n’en est pas la seule illustration. Dans l’ordonnance qu’elle a
                 récemment rendue (le 22 novembre 2013) dans les affaires relatives à Cer‑
                 taines activités menées par le Nicaragua dans la région frontalière (Costa
                 Rica c. Nicaragua) et à la Construction d’une route au Costa Rica le long
                 du fleuve San Juan (Nicaragua c. Costa Rica), dont les instances ont été
                 jointes, la Cour a dit ceci :
                         « La Cour prend … note des assurances du Nicaragua … à savoir
                      qu’il s’estimait tenu de ne pas entreprendre d’activités tendant à
                      relier l’un ou l’autre de ces deux caños à la mer, et d’empêcher toutes
                      personnes ou tous groupes de personnes d’entreprendre de telles acti‑

                                                                                               30




8 CIJ1061.indb 189                                                                                   25/03/15 08:46

                                saisie et détention (op. ind. cançado trindade)                                 174

                       vités. Toutefois, la Cour n’est pas convaincue que ces instructions et
                       assurances soient suffisantes pour écarter tout risque imminent de
                       préjudice irréparable, étant donné que le Nicaragua a reconnu que
                       des personnes relevant de sa juridiction avaient entrepris dans le ter‑
                       ritoire litigieux des activités contraires à l’ordonnance du 8 mars 2011,
                       à savoir la construction des deux nouveaux caños. » (C.I.J. Recueil
                       2013, p. 366‑367, par. 50.)
                    19. Dans l’opinion individuelle que j’ai jointe à cette ordonnance du
                 22 novembre 2013, j’ai une nouvelle fois souligné la nécessité d’accorder une
                 attention accrue à la nature juridique des mesures conservatoires ainsi qu’à
                 leurs effets juridiques, notamment lorsqu’il y est conféré une base convention‑
                 nelle, comme c’est le cas des mesures conservatoires indiquées par la Cour
                 (ibid., p. 359, par. 22‑23, et p. 360, par. 27‑28). Ce n’est qu’ainsi qu’elles
                 contribueront au développement progressif du droit international. Le fait
                 de persister à se fonder sur des promesses, assurances ou « engagements »
                 unilatéraux formulés dans le cadre d’une procédure relative à des mesures
                 conservatoires ne contribue nullement à bien appréhender le rôle juridique
                 croissant que pareilles mesures jouent en droit international contemporain.
                    20. Dans la doctrine relative aux actes unilatéraux des Etats, les auteurs
                 ont pris le plus grand soin d’éviter les pièges des théories « contractuelles »
                 du droit international, ainsi que les dangers que présente le volontarisme
                 étatique sans entrave qui sous‑tend les manifestations unilatérales dans
                 l’ordre juridique international décentralisé. Les actes unilatéraux, qui
                 constituent des manifestations de la volonté d’un sujet de droit internatio‑
                 nal, auxquelles celui‑ci peut attribuer certaines conséquences, ne sauraient
                 être admis de manière inconditionnelle. Les énumérations des actes unilaté‑
                 raux proposées en droit international ne prétendent pas être exhaustives 9,
                 ni concluantes quant à leurs effets juridiques. A cet égard, il n’est guère
                 surprenant que la doctrine sur la question se soit employée à préciser quels
                 étaient ceux auxquels pouvaient être conférés des effets juridiques 10 ; il n’en
                 est ainsi que dans le domaine des relations diplomatiques, certainement pas
                 dans le domaine judiciaire international.
                    9 J. Dehaussy, « Les actes unilatéraux en droit international public : à propos d’une théorie

                 restrictive », Journal du droit international, vol. 92, Clunet, 1965, p. 55‑56, et voir p. 63 ; voir
                 également, de manière générale, A. Miaja de la Muela, « Los Actos Unilaterales en las Rela‑
                 ciones Internacionales », Revista Española de Derecho Internacional, vol. 20, 1967, p. 456‑459 ;
                 J. Charpentier, « Engagements unilatéraux et engagements conventionnels : différences et
                 convergences », Theory of International Law at the Threshold of the 21st Century — Essays
                 in Honour of K. Skubiszewski (J. Makarczyk, dir. publ.), La Haye, Kluwer, 1996, p. 367‑380.
                    10 Voir, en particulier, Eric Suy, Les actes juridiques unilatéraux en droit international

                 public, Paris, LGDJ, 1962, p. 1‑271 ; K. Skubiszewski, « Les actes unilatéraux des Etats »,
                 Droit international — Bilan et perspectives (M. Bedjaoui, dir. publ.), vol. 1, Paris, Pedone,
                 1991, p. 231‑250 ; G. Venturini, « La portée des effets juridiques des attitudes et des actes
                 unilatéraux des Etats », Recueil des cours de l’Académie de droit international de La Haye
                 (1964), vol. 112, p. 63‑467. Voir également A. P. Rubin, « The International Legal Effects
                 of Unilateral Declarations », American Journal of International Law, vol. 71, 1977, p. 1‑30 ;
                 C. Chinkin, « A Mirage in the Sand ? Distinguishing Binding and Non‑Binding Relations
                 between States », Leiden Journal of International Law, vol. 10, 1997, p. 223‑247.

                                                                                                                 31




8 CIJ1061.indb 191                                                                                                      25/03/15 08:46

                             saisie et détention (op. ind. cançado trindade)                 175

                     21. D’autres juridictions internationales contemporaines se sont, elles
                 aussi, trouvées confrontées à des incertitudes et appréhensions dues à des
                 assurances unilatérales données par des parties à un litige. Ainsi, dans l’ar‑
                 rêt qu’elle a rendu le 17 janvier 2012 en l’affaire Othman (Abu Qatada)
                 c. Royaume‑Uni, la Cour européenne des droits de l’homme (quatrième sec‑
                 tion) a pris en compte les « graves préoccupations » exprimées au cours de
                 la procédure à l’égard des assurances diplomatiques (par. 175), à savoir,
                 premièrement, que celles‑ci ne « permett[aient] pas de déceler les mauvais
                 traitements », deuxièmement, que « les systèmes de contrôle prévus par les
                 assurances n’[étaient] pas satisfaisants », troisièmement, que « les agents de
                 contrôle locaux ne présent[aient] souvent pas l’indépendance requise » et,
                 quatrièmement, que « les assurances n’incit[aient] pas à révéler les viola‑
                 tions » (par. 176‑179). Les Etats, dans leurs relations mutuelles, peuvent
                 prendre en considération des assurances diplomatiques et en tirer des
                 conséquences. En revanche, les juridictions internationales n’ont pas à
                 fonder leurs décisions (en matière de mesures conservatoires ou autres) sur
                 pareilles assurances ; elles sont tenues de définir le droit applicable, de l’in‑
                 terpréter et de l’appliquer — en somme, de dire le droit (juris dictio).
                     22. Le règlement judiciaire d’un différend international a une logique
                 propre, qui ne saurait être assimilée à celle des relations diplomatiques.
                 Persister à se fonder sur des actes unilatéraux propres aux relations diplo‑
                 matiques ne sert pas le règlement judiciaire des différends internationaux,
                 ce d’autant moins qu’il paraît nécessaire de réaffirmer la maxime ex inju‑
                 ria jus non oritur. Même si une juridiction internationale peut prendre
                 note de certains actes unilatéraux d’Etats, elle ne saurait fonder sur eux le
                 raisonnement qui sous‑tend sa décision.
                     23. Je rappellerai à cet égard que, au cours de la procédure consulta‑
                 tive relative à la Conformité au droit international de la déclaration unila‑
                 térale d’indépendance relative au Kosovo (avis consultatif, C.I.J. Recueil
                 2010 (II), p. 403), un petit nombre de participants avait invoqué le
                 ­principe ex injuria jus non oritur. Dans mon opinion individuelle jointe à
                  cet avis, j’ai précisé que, « [s]elon un principe général bien établi du droit
                  international, un acte illicite ne p[ouvait] pas devenir source d’avantages,
                  de profits ou d’autres droits pour son auteur : ex injuria jus non oritur »
                  (ibid., p. 576, par. 132).

                   24. Après avoir examiné l’application de ce principe dans le contexte
                 factuel de ladite procédure (ibid., p. 577, par. 133‑135), j’ai fait observer
                 ce qui suit :
                         « A ce principe général, si bien établi soit‑il, est parfois opposée la
                      maxime ex factis jus oritur. … Dans l’univers théorique du droit
                      international, comme du droit en général, on se trouve dans le
                      domaine du Sollen et non pas du Sein, ou du moins dans la tension
                      entre le Sollen et le Sein ...
                         [L]’adage ex factis jus oritur n’équivaut pas à une carte blanche,
                      car le droit joue également son rôle dans la création de droits en

                                                                                               32




8 CIJ1061.indb 193                                                                                   25/03/15 08:46

                                saisie et détention (op. ind. cançado trindade)                             176

                       conséquence de la tension entre le Sollen et le Sein… » (C.I.J. Recueil
                       2010 (II), p. 577-578, par. 136‑137.)
                   25. De fait, autoriser que soient effectués des actes unilatéraux (dans le
                 cadre d’une procédure judiciaire internationale), sans tenir compte de leur
                 caractère discrétionnaire — sinon arbitraire —, et faire droit aux assu‑
                 rances ou « engagements » qui en découlent revient à ouvrir la voie aux
                 incertitudes et à l’imprévisibilité, ainsi qu’à créer des faits accomplis, et
                 ce, au profit exclusif de l’auteur de ces actes et au détriment de la partie
                 adverse. En pareille hypothèse, l’application du droit se trouve réduite à
                 une simple probabilité. Ainsi que l’observait avec beaucoup de pertinence
                 Machado de Assis au XIXe siècle :
                         « Se esse mundo não fosse uma região de espíritos desatentos, era
                       escusado lembrar ao leitor que eu só afirmo certas leis quando as
                       possuo deveras ; em relação a outras restrinjo‑me à admissão da pro‑
                       babilidade. » 11


                                            IV. Ex conscientia jus oritur

                    26. Dès la fin des années quarante — époque où la doctrine juridique
                 internationale était, semble‑t‑il, bien plus éclairée qu’aujourd’hui —, il a
                 été observé que le droit international moderne n’était pas prêt à admettre
                 « la légère validation d’actes nuls et illicites » 12. C’est qu’en effet, ainsi que
                 cela avait été souligné une dizaine d’années auparavant, à la fin des années
                 trente, même si le droit international se trouve en présence « d’actes, d’en‑
                 gagements et de situations qui se prétendent à tort créateurs de droit », ces
                 actes, engagements et situations
                       « sont nuls …, pour la raison que, tirant origine d’un acte illégal, ils
                       ne sauraient produire de résultats avantageux pour le coupable. Ex
                       injuria jus non oritur est un principe général de droit. … [L]’essence
                       du droit, c’est‑à‑dire … l’efficacité juridique et la validité de ses
                       obligations, ne peuvent être affectées par des actes individuels
                       ­
                       ­d’illégalité. » 13
                    27. Les Etats ne sauraient se fonder sur un acte arbitraire pour faire
                 valoir ce qu’ils considèrent comme un droit qui leur est propre. Je rappel‑
                 lerai à cet égard que, par le passé, un courant de la doctrine juridique

                     11 Machado de Assis, Memórias Póstumas de Brás Cubas (1881) : « Si notre monde

                 n’était peuplé d’esprits inattentifs, point ne serait besoin de rappeler au lecteur que je n’af‑
                 firme que les lois que je possède réellement ; pour ce qui est des autres, je me contente d’en
                 reconnaître la probabilité. »
                     12 P. Guggenheim, « La validité et la nullité des actes juridiques internationaux »,

                 Recueil des cours de l’Académie de droit international de La Haye (1949), vol. 74, p. 230‑233,
                 et voir p. 226‑227.
                     13 H. Lauterpacht, « Règles générales du droit de la paix », Recueil des cours de l’Aca‑

                 démie de droit international de La Haye (1937), vol. 62, p. 287‑288.

                                                                                                              33




8 CIJ1061.indb 195                                                                                                  25/03/15 08:46

                                  saisie et détention (op. ind. cançado trindade)                177

                 emmené par les prétendus « réalistes » a tenté de vider le principe général
                 ex injuria jus non oritur d’une partie de sa substance en invoquant la
                 maxime ex factis jus oritur. Cela revenait à confondre la validité des
                 normes et la coercition requise pour les appliquer (qui, parfois, fait défaut
                 dans l’ordre juridique international). Or, la validité des normes ne dépend
                 pas de la coercition (visant à les appliquer) ; ces normes sont contrai‑
                 gnantes en tant que telles (il s’agit d’obligations objectives).
                    28. La maxime ex factis jus oritur attribue indûment aux faits des effets en
                 matière de création de droit, que les faits en tant que tels ne sauraient avoir.
                 Dès lors, il n’est guère surprenant que le « fait accompli » soit si prisé par
                 ceux qui se sentent suffisamment forts ou puissants pour essayer d’imposer
                 leur volonté aux autres. Or, il se trouve que le droit international contempo‑
                 rain repose sur certains principes généraux fondamentaux, tels que celui de
                 l’égalité juridique des Etats, qui vont à rebours de cette approche. Les inéga‑
                 lités de fait entre Etats sont sans pertinence, puisque les Etats sont juridique‑
                 ment égaux, avec toutes les conséquences que cela implique. Définitivement,
                 ex factis jus non oritur. Les valeurs humaines et l’idée d’une justice objective
                 l’emportent sur les faits. Ex conscientia jus oritur.


                                            V. La question de la propriété
                                            des documents et données saisis

                    29. Une autre question, soulevée par les Parties au cours de la présente
                 procédure, est celle de la propriété des documents et données saisis par
                 l’Australie. Dès le début de ses plaidoiries, le Timor‑Leste a affirmé que,
                 par la présente instance, « [il] entend[ait] dénoncer la saisie de ses biens et
                 obtenir la restitution des documents qui étaient conservés pour son
                 compte par M. B. Collaery » 14. Par ailleurs, selon le conseil du Timor‑Leste,
                 M. Collaery, le conseiller juridique de cet Etat,
                          « mène, avec son cabinet, des activités juridiques touchant à diverses
                          questions pour le compte du Gouvernement du Timor‑Leste, ainsi que
                          pour d’autres clients. M. Collaery conserve régulièrement dans ses
                          locaux professionnels, pour le compte du Timor‑Leste, de nombreux
                          documents confidentiels se rapportant aux affaires juridiques interna‑
                          tionales de ce pays, parmi lesquels certains ont trait à des questions très
                          importantes et sensibles, telles que les négociations entre les deux pays
                          au sujet de l’accès aux ressources maritimes de la mer du Timor. » 15
                   30. L’Etat demandeur a ensuite affirmé que, parmi les documents et
                 données saisis, figuraient manifestement
                          « de nombreux dossiers relatifs aux questions sur lesquelles travaillait
                          le cabinet de M. Collaery pour le compte du Gouvernement timorais.

                     14   CR 2014/1, 20 janvier 2014, p. 24, par. 16.
                     15   Ibid., p. 19, par. 8.

                                                                                                  34




8 CIJ1061.indb 197                                                                                      25/03/15 08:46

                                 saisie et détention (op. ind. cançado trindade)                 178

                          Ces dossiers appartiennent donc tous à ce gouvernement et étaient
                          conservés comme tels par M. Collaery dans le cadre des fonctions
                          qu’il exerce pour le compte dudit gouvernement. [L]e client (ici, le
                          gouvernement) est propriétaire des documents établis ou reçus par
                          un avocat agissant pour son compte en qualité de mandataire, ou qui
                          ont été établis dans l’intérêt du client et aux frais de celui‑ci, tels que
                          les avis, mémorandums et mandats. » 16

                   31. L’Australie, quant à elle, choisissant de ne pas se prononcer sur la
                 question de la propriété des documents et données saisis, a déclaré ceci :
                             « Nul ne saurait répondre à cette question sans un examen en règle
                          des documents en cause. Or nous n’avons pu procéder à un tel examen
                          faute d’en avoir pris connaissance. Nous ne saurions donc admettre
                          l’affirmation selon laquelle ces documents appartiennent nécessaire‑
                          ment au Timor‑Leste, mais ne sommes pas non plus en mesure de vous
                          indiquer avec certitude qui en est effectivement propriétaire. » 17
                    32. Le Timor‑Leste a maintenu sa position, en affirmant, de manière
                 catégorique, que « les documents confiés à un conseil par son client appar‑
                 tiennent à ce dernier, en l’espèce au Timor‑Leste [et que] [c]ela vaut pour
                 la plupart des éléments saisis » 18. Il apparaît clairement, au vu de ce qui
                 précède, que l’Australie n’a nullement précisé sa position quant à la ques‑
                 tion de la propriété des documents et données saisis, choisissant de ne pas
                 répondre aux arguments avancés par le Timor‑Leste pour démontrer que
                 lesdits éléments lui appartiennent. Aux fins d’examiner comme il se devait
                 les mesures conservatoires sollicitées dans le cas d’espèce, ce point devait
                 également être pris en considération.


                                    VI. La pertinence des principes généraux
                                             du droit international

                   33. A l’audience du 21 janvier 2014, j’ai estimé utile de poser aux deux
                 Parties la question suivante :

                             « Quel est l’impact des mesures prises par un Etat invoquant la
                          sécurité nationale sur le déroulement de la procédure arbitrale entre
                          les Parties ? Quel est, en particulier, l’effet ou l’impact de la saisie
                          de documents et données, dans les circonstances de l’espèce, sur le
                          règlement d’un différend international par voie de négociation et
                          d’arbitrage ? » 19
                     16 CR 2014/1, 20 janvier 2014, p. 21, par. 11.
                     17 CR 2014/4, 22 janvier 2014, p. 19, par. 42.
                     18 CR 2014/3, 22 janvier 2014, p. 19, par. 33.
                     19 CR 2014/2, 21 janvier 2014, p. 48.



                                                                                                  35




8 CIJ1061.indb 199                                                                                      25/03/15 08:46

                               saisie et détention (op. ind. cançado trindade)                          179

                       1. Réponses des Parties à une question d’un membre de la Cour
                   34. Le conseil du Timor‑Leste a précisé qu’il tenterait de répondre à
                 ma question « tant en principe que dans le contexte de l’espèce », et affirmé
                 ceci :
                         « Les Etats devraient s’abstenir de laisser leurs intérêts nationaux,
                      y compris ceux se rapportant à la sécurité nationale — aussi impor‑
                      tants soient‑ils — avoir un effet négatif sur une procédure internatio‑
                      nale entre des Etats souverains et sur la faculté de tels Etats d’obtenir
                      des conseils juridiques. Nulle action ne doit porter atteinte aux prin‑
                      cipes de l’égalité souveraine des Etats, de la non‑intervention et du
                      règlement pacifique des différends, qui sont au cœur de l’ordre juri‑
                      dique international reflété dans la Charte et d’autres documents
                      essentiels, comme la déclaration [de 1970] relative aux principes du
                      droit international touchant les relations amicales 20.
                         Appliquant ces principes à la présente affaire, nous en appelons à
                      la Cour pour faire en sorte que l’Australie n’obtienne pas d’avan‑
                      tages indus, que ce soit dans le contexte d’une procédure ou en ce qui
                      concerne des négociations éventuelles sur la frontière maritime.
                         Si les deux Parties paraissent s’accorder à penser que la confiden‑
                      tialité des communications entre un conseil et son client est un prin‑
                      cipe général de droit et qu’elle n’est pas sans limites, elles semblent ne
                      pas s’entendre sur la portée de ces limites. Pour répondre à la ques‑
                      tion posée par M. le juge Cançado Trindade, j’appelle votre atten‑
                      tion sur la différence existant entre les limites prévues par le droit
                      interne, dont l’Australie veut l’application, et celles prévues par le
                      droit international. Les limites internes défendues par l’Australie ne
                      devraient pas s’appliquer lorsqu’un Etat souverain cherche à obtenir
                      un conseil juridique. L’Australie n’a pas le droit de restreindre la
                      faculté du Timor‑Leste de communiquer librement avec ses conseils
                      pour des raisons qui s’avèrent de nature purement interne. Il n’existe
                      pas de limite à l’immunité reconnue aux documents diplomatiques se
                      trouvant sur le sol australien ; il n’existe aucune raison de principe
                      justifiant de ne pas appliquer cette règle à la revendication, par un
                      Etat, de la confidentialité de ses communications avec son conseil.
                         En tout état de cause, le fait que l’existence d’une limite à cette
                      confidentialité soit alléguée ne doit pas gêner le Timor‑Leste dans sa
                      préparation d’une procédure ou de négociations internationales. Ce
                      principe a été expressément reconnu dans l’affaire Libananco 21.
                      Contrairement à ce que M. Burmester a dit hier 22, la reconnaissance

                    20 Nations Unies, doc. A/RES/25/2625, Déclaration relative aux principes du droit

                 international touchant les relations amicales et la coopération entre les Etats conformé‑
                 ment à la Charte des Nations Unies, 24 octobre 1970.
                    21 Centre international de règlement des différends relatifs aux investissements (CIRDI),

                 Libananco Holdings Co. Ltd. c. Turquie, ARB/06/8, décision sur les questions préliminaires,
                 23 juin 2008, p. 42, par. 2.
                    22 Voir CR 2014/2, 21 janvier 2014, p. 32, par. 17.



                                                                                                          36




8 CIJ1061.indb 201                                                                                              25/03/15 08:46

                                  saisie et détention (op. ind. cançado trindade)                             180

                          de ce principe ne doit pas empêcher l’Australie de poursuivre une
                          enquête judiciaire, mais garantit simplement l’inviolabilité des docu‑
                          ments du Timor‑Leste, nonobstant cette enquête.
                             M. Campbell a commencé par vous demander de garder à l’esprit
                          les principes généraux censés s’appliquer à l’indication de mesures
                          conservatoires, tels qu’ils sont exposés dans les observations écrites
                          de l’Australie. … [N]ous ne jugeons pas convaincants les propos de
                          la Partie adverse à ce sujet. Dans ses observations écrites, l’Australie
                          adopte une vision très restrictive des mesures conservatoires. Pour‑
                          tant, celles‑ci sont essentielles au processus judiciaire et leur impor‑
                          tance est reconnue de plus en plus souvent par les cours et tribunaux
                          internationaux. » (Par. 3‑7.) 23
                   35. Dans sa réponse à ma question, le conseil de l’Australie a com‑
                 mencé par indiquer, à l’instar de celui du Timor‑Leste (supra), qu’il s’ef‑
                 forcerait de répondre « en [s]e plaçant tout d’abord d’un point de vue
                 théorique, puis sur un plan pratique », avant de poursuivre ainsi :
                             « Sur le principe, nous admettons qu’un Etat qui estime nécessaire
                          de prendre des mesures de sécurité nationale susceptibles d’avoir des
                          effets sur une procédure arbitrale l’opposant à un autre Etat doive,
                          par souci de prudence sinon par stricte nécessité juridique, mettre en
                          œuvre les moyens raisonnables de limiter de tels effets. Nous accep‑
                          tons ce qui a été dit ce matin, à savoir que, à défaut, le déroulement
                          de la procédure arbitrale en tant que mode de règlement pacifique
                          des différends interétatiques pourrait s’en trouver perturbé. J’insiste
                          toutefois sur la notion de raisonnable qui vient nuancer cette
                          approche théorique. Les circonstances ne permettent pas toujours de
                          concilier parfaitement les deux intérêts antagonistes, et l’on ne sau‑
                          rait enjoindre à un Etat de suspendre purement et simplement des
                          mesures de sécurité nationale au seul motif qu’il est partie à une pro‑
                          cédure arbitrale. » (CR 2014/4, pp. 8‑9, par. 4.)
                    36. Telle était donc la « réponse générale ». S’intéressant ensuite au
                 « contexte propre au cas d’espèce », le conseil de l’Australie a exposé ce
                 qui suit :
                             « [En la présente] espèce, en revanche, nous affirmons que les

                     23   Le conseil du Timor‑Leste a ensuite précisé :
                             « Bien évidemment, comme dans tout processus judiciaire, il peut y avoir des abus,
                          mais les juridictions savent comment traiter ce genre de situation. Nous rejetons tout
                          propos de l’Australie laissant entendre que, en demandant l’indication de mesures
                          conservatoires, le Timor‑Leste abuse de cette procédure. Plus précisément, nous reje‑
                          tons l’allégation indigne de M. Crawford, selon laquelle le Timor‑Leste utilise cette
                          procédure « pour tourner les dispositions en matière de confidentialité et profiter plei‑
                          nement de l’occasion pour faire une mauvaise publicité à l’Australie et la dénigrer ».
                          Ce n’est pas le cas. » (CR 2014/3, 22 janvier 2014, p. 12‑14.)
                     Pour les arguments de l’Australie, voir CR 2014/2, 21 janvier 2014, p. 39, par. 8.

                                                                                                                37




8 CIJ1061.indb 203                                                                                                    25/03/15 08:46

                            saisie et détention (op. ind. cançado trindade)                 181

                     mesures de sécurité nationale n’auront pas d’incidence négative sur
                     l’arbitrage, et ce, pour trois raisons. Premièrement, le conseil représen‑
                     tant le Timor‑Leste dans le cadre de la procédure arbitrale a reconnu,
                     le 5 décembre [2013], que son équipe était en possession de copies des
                     principaux documents saisis, notamment de la déclaration sous
                     ­serment du « témoin K », laquelle a été déposée auprès de la CPA. Le
                       Timor‑Leste n’a pas démontré qu’il aurait subi un désavantage.
                       ­Deuxièmement, l’Attorney‑General a pris, dès le début, des mesures
                        raisonnables — avec sa déclaration ministérielle du 4 décembre [2013],
                        complétée par ses engagements —, pour éviter que l’équipe juridique
                        chargée de représenter l’Australie dans le cadre de l’arbitrage ne puisse
                        avoir accès à des documents susceptibles de donner à la partie austra‑
                      lienne un avantage indu. Ayant — fort judicieusement, peut‑on dire
                      rétrospectivement — anticipé ce problème, il a pris des mesures pour y
                      remédier. Le troisième élément de notre réponse, sur un plan pratique,
                      est que le Timor‑Leste n’a pas présenté le plus petit commencement de
                      preuve indiquant que les engagements de l’Australie n’avaient pas été
                      ou ne seraient pas honorés. … [L]es documents ont été mis sous
                      ­scellés. ...
                           [L]e Timor‑Leste dispose de tous les documents dont il a besoin
                       pour l’arbitrage ; il a obtenu des engagements appropriés destinés à
                       protéger l’intégrité de la procédure ; et ces engagements sont dûment
                       honorés. » (CR 2014/4, par. 5‑6.)

                                          2. Appréciation générale
                    37. En résumé, et ainsi que l’a souligné la Cour dans la présente
                 ordonnance, l’Australie s’est clairement fondée sur ses « engagements »
                 solennels selon lesquels les documents du conseiller juridique du Timor-
                 Leste qu’elle avait saisis à Canberra seraient maintenus sous scellés et
                 leur accès interdit à quiconque — leur confidentialité étant ainsi
                 préservée —, de sorte qu’ils ne puissent être utilisés au détriment du
                 Timor‑Leste dans l’arbitrage en vertu du traité sur la mer de Timor
                 (ordonnance, par. 35‑39). Le Timor‑Leste a, pour sa part, contesté ces
                 arguments (ibid., par. 40‑41), faisant valoir qu’il cherchait à protéger les
                 droits de propriété qu’il détenait à l’égard des éléments saisis (droits à
                 l’inviolabilité et à l’immunité de ses biens) en tant qu’Etat souverain
                 (ibid., par. 24), et que les documents et données en question avaient trait
                 à sa position dans le cadre de l’arbitrage susmentionné et de futures
                 négociations ; il a ajouté qu’étaient en jeu des « questions primordiales
                 pour l’avenir du Timor‑Leste en tant qu’Etat et pour le bien‑être de sa
                 population » (ibid., par. 33).
                    38. Dans une affaire comme la présente espèce, une juridiction interna‑
                 tionale ne saurait prendre en compte des arguments — tels que ceux qui
                 ont été avancées par l’Australie — ayant trait à de prétendues questions
                 de « sécurité nationale ». Des principes généraux du droit international
                 ont été invoqués devant la Cour (supra), qui ne pouvait permettre qu’ils

                                                                                              38




8 CIJ1061.indb 205                                                                                  25/03/15 08:46

                               saisie et détention (op. ind. cançado trindade)                         182

                 soient occultés par de tels arguments, lesquels n’entrent pas dans le champ
                 du droit applicable en l’espèce. En tout état de cause, une juridiction
                 internationale ne saurait se prononcer en faveur d’allégations de « sécurité
                 nationale » formulées par l’une des parties dans le cadre d’une procédure
                 judiciaire.
                    39. Ce point particulier a été soulevé par le Timor‑Leste dans la ­présente
                 instance. La chambre d’appel du Tribunal pénal international pour
                 l’ex‑Yougoslavie s’y est elle aussi intéressée dans sa décision du 29 octobre
                 1997 en l’affaire Blaškić 24, lorsque, amenée à examiner un moyen de
                 défense invoquant la protection, au titre de la « sécurité nationale », de
                 documents sollicités par des responsables de l’Etat croate, elle a déclaré ce
                 qui suit :
                         « [A]ccorder aux Etats le droit de refuser systématiquement, pour
                      des raisons de sécurité, de communiquer des documents nécessaires
                      au déroulement du procès pourrait compromettre la fonction même
                      du Tribunal et « faire échec à son objet et son but essentiels ». Le
                      Tribunal a été constitué pour poursuivre les personnes responsables
                      de crimes de guerre, de crimes contre l’humanité et de génocide,
                      c’est‑à‑dire des crimes commis dans le cadre de conflits armés et
                      d’opérations militaires. Il est donc évident que les documents mili‑
                      taires et autres éléments de preuve ayant trait aux opérations mili‑
                      taires peuvent revêtir, tant pour le Procureur que pour la défense,
                      une importance cruciale aux fins d’établir ou d’écarter la culpabilité
                      d’un accusé, notamment lorsqu’il est question de responsabilité des
                      supérieurs hiérarchiques (auquel cas les documents militaires peuvent
                      être nécessaires pour établir ou réfuter la chaîne de commandement,
                      le degré de contrôle exercé par un responsable militaire sur les
                      troupes, la mesure dans laquelle celui‑ci avait connaissance des actes
                      de ses subordonnés, etc.). Autoriser un Etat détenant pareils docu‑
                      ments à invoquer unilatéralement des questions de sécurité nationale
                      pour refuser de les communiquer reviendrait à vider de leur sens les
                      procédures pénales internationales, ces documents pouvant se révéler
                      cruciaux pour déterminer si l’accusé est ou non coupable. La raison
                      d’être du Tribunal international s’en trouverait remise en question. »
                      (Prosecutor c. T. Blaškić, par. 65.)
                    40. Le comportement d’une partie dicté par de prétendues raisons de
                 « sécurité nationale » ne saurait remettre en cause les garanties d’une pro‑
                 cédure régulière. Il est impératif de préserver l’égalité des armes dans les
                 procédures arbitrales et judiciaires. Aujourd’hui, les juridictions interna‑
                 tionales savent comment traiter les éléments confidentiels dans ce cadre,
                 et les préoccupations de « sécurité nationale » exprimées par l’une des par‑
                 ties ne sauraient le faire oublier. Pour entendre certaines dépositions, elles


                    24 Arrêt du 29 octobre 1997, appel interjeté contre le jugement du 18 juillet 1997 de la

                 deuxième chambre de première instance, par. 65.

                                                                                                         39




8 CIJ1061.indb 207                                                                                             25/03/15 08:46

                               saisie et détention (op. ind. cançado trindade)                       183

                 organisent ainsi des audiences spéciales, dans le but, notamment, de veil‑
                 ler au bon déroulement de l’instruction et d’assurer la protection des
                 témoins. Pour n’évoquer qu’un seul exemple, la Cour interaméricaine des
                 droits de l’homme (CIDH) a, dans la procédure qui a donné lieu à son
                 arrêt au fond le 25 novembre 2000 en l’affaire Bámaca Velásquez c.
                 ­Guatemala, jugé nécessaire — et mandaté trois de ses membres à cet
                  effet — de recueillir une déposition au cours d’une audience qui s’est
                  tenue en dehors de ses locaux d’Amérique centrale 25 ; le témoin en ques‑
                  tion continuant d’invoquer le statut de réfugié, cette audience a eu lieu
                  au siège de l’Organisation des Etats américains (OEA) à Washington
                  D.C.
                     41. S’agissant du traitement de la confidentialité, les juridictions interna‑
                  tionales connaissent le droit applicable qu’elles sont respectivement tenues
                  de suivre, et ne se plient pas à des considérations de droit interne telles que
                  la « sécurité nationale » ; elles ont à l’esprit l’impératif de garantir une pro‑
                  cédure régulière dans le cadre du règlement judiciaire des différends inter‑
                  nationaux, et de préserver l’égalité des armes, qui découle du principe de la
                  bonne administration de la justice. L’invocation de secrets d’Etat ou de la
                  « sécurité nationale » ne saurait faire obstacle aux travaux d’une juridiction
                  internationale, que ce soit dans le domaine judiciaire ou arbitral.
                     42. Selon moi, le Timor‑Leste a démontré que les documents saisis
                  dans les locaux professionnels de son conseiller juridique à Canberra, qui
                  contiennent des informations confidentielles concernant sa position aux
                  fins de l’arbitrage en vertu du traité de la mer de Timor, ne devaient en
                  aucun cas être utilisés à son détriment dans le cadre de la procédure qui
                  se déroule devant la CPA. Ces préoccupations sont justifiées, et c’est donc
                  à juste titre, me semble‑t‑il, que la Cour a choisi d’indiquer des mesures
                  conservatoires. Toutefois, elle aurait dû le faire dans les termes sollicités
                  par le Timor‑Leste, c’est‑à‑dire en décidant que les documents saisis par
                  l’Australie soient immédiatement placés sous scellés et confiés à sa propre
                  garde, ici même, au Palais de la Paix, à La Haye. Dans la présente affaire,
                  il apparaît, une fois encore, au vu des arguments respectivement avancés
                  par le Timor‑Leste et l’Australie, que les Etats peuvent se révéler bien
                  plus sensibles que les êtres humains. Cela est d’autant plus vrai dans une
                  affaire aussi délicate que celle qui nous occupe aujourd’hui. Ainsi que le
                  faisait observer au XVIIe siècle l’éminent philosophe Antônio Vieira :
                  « Não hà dúvida que todas as coisas são mais estimadas e de maior gosto
                  quando se recuperam depois de perdidas, que quando se possuem sem se
                  perderem. » 26
                     43. De toute évidence, le rôle d’une juridiction internationale est de
                  rendre correctement la justice, et non d’apprécier des mesures prises pour
                  des raisons de « sécurité nationale », qui sont totalement étrangères à sa

                     25Sis à San José, au Costa Rica, l’Etat hôte.
                     26Antônio Vieira, Sermão de Santo Antônio (1657) : « Nul doute que l’on attache plus
                 de prix et de goût aux choses perdues et retrouvées qu’à celles que l’on possède sans les
                 avoir jamais perdues. »

                                                                                                       40




8 CIJ1061.indb 209                                                                                           25/03/15 08:46

                             saisie et détention (op. ind. cançado trindade)                 184

                 fonction. Les tribunaux internationaux s’appliquent à faire primer le
                 droit international ; les gouvernements nationaux (à travers leurs services
                 secrets ou services de « renseignement »), pour leur part, se préoccupent de
                 questions qui touchent, selon eux, à leur « sécurité nationale ». Les posi‑
                 tions juridiques internationales d’un Etat ne sauraient être soumises à des
                 mesures liées à la prétendue « sécurité nationale » d’un autre, ce d’autant
                 moins lorsqu’ils sont tous deux parties à un différend soumis à une juri‑
                 diction internationale. A cet égard, une juridiction telle que la Cour doit
                 veiller à ce que le principe de l’égalité juridique des Etats l’emporte, de
                 sorte que les inégalités de fait entre Etats n’aient aucune conséquence sur
                 le règlement judiciaire des différends internationaux.


                     VII. La primauté du principe de l’égalité juridique des États

                    44. La présente affaire témoigne de l’importance du principe de l’éga‑
                 lité juridique des Etats. La place prépondérante de ce principe fondamen‑
                 tal du droit international remonte à la deuxième conférence de la paix de
                 La Haye de 1907, et à la rédaction, en juin‑juillet 1920, du Statut de la
                 Cour permanente de Justice internationale par le Comité consultatif de
                 juristes, qui s’était alors notamment référé aux principes généraux de
                 droit exprimant l’idée objective de justice. Consacré vingt‑cinq ans plus
                 tard dans la Charte des Nations Unies (au paragraphe 1 de l’article 2), le
                 principe général de l’égalité juridique des Etats est aujourd’hui imman‑
                 quablement et indissociablement lié à la quête de justice.


                     45. Plus tard, au moment de la rédaction de la Déclaration relative aux
                 principes du droit international touchant les relations amicales et la
                 ­coopération entre les Etats conformément à la Charte des Nations Unies
                  (1964‑1970), il est apparu nécessaire d’affirmer l’idée que les Etats puis‑
                  sants ne sauraient imposer leur volonté, et que des inégalités de fait entre
                  les Etats ne devaient pas affecter la capacité des plus faibles de faire valoir
                  leurs droits. Le principe de l’égalité juridique des Etats a donné corps à
                  cette préoccupation et à l’idée de justice, laquelle procède de la conscience
                  juridique universelle. J’ai eu l’occasion, dans un autre contexte, de livrer
                  mes réflexions sur ce point :
                         « Les principes du droit international se sont, en plusieurs occa‑
                      sions, révélés d’une importance primordiale pour la quête de justice
                      de l’humanité. En témoigne, par exemple, le rôle du principe de
                      l’égalité juridique des Etats. Ce principe fondamental, qui tire histo‑
                      riquement son origine de la deuxième conférence de la paix de
                      La Haye de 1907, et a été consacré par la Charte des Nations Unies,
                      puis réaffirmé dans la déclaration de 1970 relative aux principes du
                      droit international touchant les relations amicales, signifie, en défini‑
                      tive, que tous les Etats — les forts et les faibles, les grands et les

                                                                                              41




8 CIJ1061.indb 211                                                                                  25/03/15 08:46

                               saisie et détention (op. ind. cançado trindade)                        185

                      petits — sont égaux devant le droit international, autrement dit,
                      qu’ils jouissent de la même protection au regard du droit et devant
                      les instances judiciaires internationales, et de l’égalité dans l’exercice
                      de leurs droits et devoirs internationaux.
                         Malgré les tentatives de remise en cause qui se sont succédé, le
                      principe de l’égalité juridique des Etats constitue, depuis la deuxième
                      conférence de la paix de 1907, l’un des piliers du droit international.
                      Il a résisté au passage du temps, et s’est révélé salutaire pour assurer
                      des relations internationales pacifiques, étant immanquablement lié,
                      aujourd’hui encore, aux fondements du droit international. Il a joué
                      un rôle primordial dans la construction même de l’ordre juridique
                      international, et constitue une pierre angulaire du droit des Nations
                      Unies. De fait, il a acquis, dans la Charte des Nations Unies,
                      une nouvelle dimension, ouvrant alors la voie et contribuant à de
                      nouvelles avancées telles que l’avènement du système de sécurité
                      ­collective. » 27


                      VIII. La nécessité de mesures conservatoires indépendantes
                            des assurances ou « engagements » unilatéraux

                    46. Compte tenu de la manière dont elle avait elle‑même défini la
                 nature et les principaux aspects du différend dont elle avait à connaître en
                 la présente espèce, l’on pouvait légitimement s’attendre à ce que la Cour
                 ne fondât pas les mesures conservatoires indiquées dans son ordonnance
                 sur une assurance ou un « engagement » unilatéral de l’une des Parties,
                 celle, précisément, qui avait causé un préjudice — en saisissant et déte‑
                 nant les documents et données en question — à l’Etat demandeur. D’ail‑
                 leurs, après avoir pris note du principal grief du Timor‑Leste selon lequel
                 « il y avait eu violation de son droit de communiquer de manière confi‑
                 dentielle avec ses conseils et avocats au sujet de questions faisant l’objet
                 d’une procédure arbitrale en cours et de futures négociations entre les
                 Parties », la Cour a rappelé que ce droit découlait du principe fondamen‑
                 tal de l’égalité juridique des Etats consacré au paragraphe 1 de l’article 2
                 de la Charte des Nations Unies (ordonnance, par. 27).
                    47. La Cour a ensuite souligné qu’« il conv[enait] de préserver l’égalité
                 des parties » qui sont engagées, conformément au paragraphe 3 de l’ar‑
                 ticle 2 de la Charte, dans le règlement, par des moyens pacifiques, d’un
                 différend international (autre principe général du droit international).
                 Lorsqu’un Etat a introduit une procédure d’arbitrage ou entrepris des
                 négociations, il peut s’attendre à mener cette procédure ou ces négocia‑
                 tions « sans que l’autre partie ne s’ingère dans la préparation ou la défense
                 de son argumentation » (ibid.). Il s’ensuit, selon la Cour, que,

                   27 A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus

                 Gentium, 2e éd. rev., Leyde/La Haye, Nijhoff, 2013, p. 84‑85, et voir p. 62‑63, 65 et 73.


                                                                                                        42




8 CIJ1061.indb 213                                                                                            25/03/15 08:46

                               saisie et détention (op. ind. cançado trindade)                            186

                      « en pareil cas, un Etat a un droit plausible à ce que soient protégées
                      ses communications avec ses conseils qui se rapportent à un arbi‑
                      trage ou à des négociations et, en particulier, la correspondance qu’il
                      échange avec eux, et à ce que soit protégée la confidentialité de tous
                      documents et données établis par eux pour le conseiller » (ordonnance,
                      par. 27).
                    48. La Cour a conclu, sur ce point, qu’au moins certains des droits que
                 le Timor‑Leste cherchait à protéger étaient plausibles et, en particulier, le
                 « droit de conduire une procédure d’arbitrage ou des négociations sans
                 ingérence de la part de l’Australie », et le droit corrélatif « à la confi­
                 dentialité de ses communications avec ses conseillers juridiques et à la
                 non‑ingérence dans lesdites communications » (ibid., par. 28). Or, selon
                 moi, il convenait d’aller plus loin, en reconnaissant qu’un droit est un
                 droit, qu’il soit ou non « plausible » (quel que soit le sens que ce terme
                 revêt concrètement) 28. En tout état de cause, la Cour étant parvenue à
                 cette conclusion, l’on aurait pu s’attendre à ce qu’elle indiquât des mesures
                 conservatoires indépendantes de toute promesse ou « engagement » unila‑
                 téral de la part de l’Etat ayant violé ce droit « plausible ».
                    49. Pour des raisons qui m’échappent, la Cour n’en a rien fait, suivant
                 un raisonnement différent fondé sur l’« engagement » ou l’assurance de
                 l’Australie de ce que la confidentialité des éléments saisis par ses agents à
                 Canberra le 3 décembre 2013 serait préservée. Consciente qu’il existait un
                 risque imminent de préjudice irréparable (ibid., par. 42), la Cour a souli‑
                 gné que subsistait un risque que les éléments saisis soient divulgués à
                 des tiers (ibid., par. 46), là encore au détriment du Timor‑Leste, et déclaré
                 que
                      « la position de celui‑ci dans le cadre de l’arbitrage en vertu du traité
                      sur la mer de Timor et des futures négociations maritimes avec
                      ­l’Australie pourrait être très gravement compromise si les éléments
                       saisis étaient divulgués à une quelconque personne participant ou
                       susceptible de participer à cet arbitrage ou à ces négociations au nom
                       de l’Australie. Toute violation de la confidentialité risquerait de ne
                       pas pouvoir être réparée, puisqu’il pourrait se révéler impossible de
                       revenir au statu quo ante après la divulgation d’informations confi‑
                      dentielles. » (Ibid., par. 42.)
                   50. Comment la Cour pouvait‑elle supposer que pareille violation
                 n’avait pas, d’ores et déjà, été commise à l’encontre du Timor‑Leste ? Sur
                 quels éléments s’est-elle fondée pour présumer que les documents et don‑
                 nées saisis par l’Australie n’avaient pas déjà été divulgués, notamment
                 dans les jours suivant leur saisie, c’est-à-dire avant l’assurance ou l’« enga‑
                 gement » donné par l’Australie ? Comment la Cour pouvait‑elle être sûre

                    28 Dans son acception actuelle, le terme « plausible », dont l’origine étymologique date

                 des XVIe et XVIIe siècles, désigne ce qui est louable, ce qui mérite d’être applaudi (du latin
                 plaudere).

                                                                                                            43




8 CIJ1061.indb 215                                                                                                25/03/15 08:46

                                  saisie et détention (op. ind. cançado trindade)           187

                 que le Timor‑Leste n’avait pas d’ores et déjà subi un préjudice irrépa‑
                 rable ? Comment a‑t‑elle pu ensuite indiquer ses propres mesures conser‑
                 vatoires en se fondant, de fait, sur la saisie effectuée par l’ASIO, le service
                 de renseignement intérieur de l’Australie, au lieu de requérir que les docu‑
                 ments saisis lui soient remis ? A compter de ce point de la présente ordon‑
                 nance (par lequel la Cour se fonde sur la saisie des documents et données
                 pour de prétendues raisons de « sécurité nationale »), l’on a du mal à ne
                 pas éprouver un sentiment de surréalisme.
                    51. Le fait est que la possibilité que le Timor‑Leste ait d’ores et déjà
                 subi un préjudice irréparable, par suite de la saisie des documents et don‑
                 nées contenant des informations confidentielles qui lui appartiennent, ne
                 saurait être écartée avec certitude. Il y a soixante‑cinq ans déjà, en 1949,
                 George Orwell formulait, dans son roman 1984, la mise en garde sui‑
                 vante : « Big Brother vous regarde » (« Big Brother is watching you ») 29.
                 L’histoire contemporaine est émaillée d’exemples de perquisitions et de
                 saisies abusives effectuées par ceux qui se sentent assez puissants pour
                 exercer sur d’autres une surveillance injustifiée. On y trouve également
                 nombre de cas où ceux qui s’estimaient victimes de tels actes ont réagi
                 comme il se devait, et pris conscience, ce faisant, que, bien que dépourvus
                 de pouvoir dans les faits, ils bénéficiaient de la protection du droit, qui
                 s’applique à tous de manière égale. Si George Orwell était encore parmi
                 nous, il envisagerait peut‑être d’écrire 2084, et sa mise en garde intempo‑
                 relle, dont l’actualité ne se dément pas, porterait non plus seulement sur
                 la surveillance des citoyens par l’Etat, mais également sur celle qu’exercent
                 les Etats entre eux. Aujourd’hui, Big Brother nous surveille à bien plus
                 grande échelle, y compris dans les relations entre les nations.
                    52. Si la Cour avait été sensible à cet aspect, elle aurait indiqué
                 — comme elle aurait dû le faire, selon moi — ses mesures conservatoires
                 indépendamment de toute assurance ou de tout « engagement » unilatéral
                 de la part de l’Etat (l’Australie) qui a procédé à la perquisition et à la
                 saisie de documents et données contenant des informations confidentielles
                 de l’Etat demandeur (le Timor‑Leste). La Cour aurait alors ordonné — ce
                 qu’elle aurait dû faire, selon moi — que les documents et données saisis
                 soient sans tarder placés sous scellés et confiés à sa garde, au Palais de la
                 Paix, à La Haye. En tout état de cause, les mesures conservatoires indi‑
                 quées dans la présente ordonnance, qui portent sur une situation d’ur‑
                 gence, sont censées éviter qu’un préjudice irréparable supplémentaire ne
                 soit causé au Timor‑Leste.
                    53. Rien n’obligeait la Cour, dans la présente ordonnance, à se fonder
                 — de fait — sur la saisie par l’Australie des documents et données com‑
                 portant des informations du Timor‑Leste, en ordonnant à l’Australie de
                 « conserv[er] sous scellés les documents et données électroniques saisis,
                 ainsi que toute copie qui en aurait été faite » (deuxième point du disposi‑
                 tif). Elle aurait dû décider d’assurer elle‑même, à compter de ce jour,
                 la garde des éléments en question et de leurs éventuelles copies. Au lieu
                     29   Première partie, chap. I ; troisième partie, chap. VI.

                                                                                             44




8 CIJ1061.indb 217                                                                                 25/03/15 08:46

                                  saisie et détention (op. ind. cançado trindade)                      188

                 de cela, la Cour a enjoint l’Etat qui avait procédé à la saisie de veiller à ce
                 qu’aucun préjudice supplémentaire ne soit causé au Timor‑Leste en fai‑
                 sant en sorte que les éléments en question ne soient pas utilisés par une
                 quelconque personne (premier point du dispositif).
                    54. Paradoxalement, la Cour admet (ordonnance, par. 30) que les
                 mesures conservatoires sollicitées par le Timor‑Leste visent à éviter qu’un
                 préjudice supplémentaire ne soit causé à celui‑ci. Le Timor‑Leste a claire‑
                 ment déjà subi un préjudice. Or, la Cour choisit d’indiquer des mesures
                 dont la mise en œuvre échet à l’Etat qui a saisi les documents et données
                 pour de prétendues raisons de « sécurité nationale », à compter de l’« enga‑
                 gement » unilatéral pris par ce dernier. Je citerai à ce propos le poète Vini‑
                 cius de Moraes, qui, au milieu des années cinquante, plaignait les employés
                 des services d’archives (les services d’archives classifiées, ajouterai‑je,
                 pleines de documents touchant à de prétendues questions de « sécurité
                 nationale »), dont il décrivait en ces termes la tâche ingrate :
                            « Antes não classificásseis
                              Os maços pelos assuntos
                              Criando a luta de classes
                              Num mundo de anseios juntos ! … 	
                              Ah, ver-vos em primavera
                              Sobre papéis de ocasião
                              Na melancólica espera
                              De uma eterna certidão ! … » 30
                    55. Dans des contextes différents, l’inviolabilité des papiers et docu‑
                 ments d’Etat constitue, de longue date, un sujet de préoccupation dans le
                 cadre des relations diplomatiques. La convention de 1946 sur les privi‑
                 lèges et immunités des Nations Unies prévoyait « l’inviolabilité de tous
                 papiers et documents » des Etats membres participant aux travaux des
                 organes principaux et subsidiaires de l’Organisation et aux conférences
                 convoquées par celle‑ci (art. IV). Une résolution adoptée la même
                 année par l’Assemblée générale précisait que cette inviolabilité des papiers
                 et documents d’Etat était garantie par la convention de 1946 « dans l’inté‑
                 rêt de la bonne administration de la justice » 31. Ainsi, dès 1946, l’Assem‑
                 blée générale exprimait, dans une résolution, la présomption d’inviolabilité
                 des correspondances entre les Etats membres et leurs conseillers juri‑
                     30   Vinicius de Moraes, « Balada das Arquivistas », Antologia Poética (1954) :
                         « Mieux vaudrait que vous n’ayez pas à classer
                           Les dossiers par thème
                           Créant ainsi une lutte des classes
                           Dans un monde plein d’angoisse ! …
                           Ah, vous voir tous au printemps
                           Sur des textes d’un jour
                           Dans l’attente mélancolique
                           D’un certificat éternel ! … »
                    31 Résolution 90 (I) de l’Assemblée générale des Nations Unies, 11 décembre 1946,

                 par. 5 b).

                                                                                                        45




8 CIJ1061.indb 219                                                                                           25/03/15 08:46

                             saisie et détention (op. ind. cançado trindade)                189

                  diques. Il s’agit donc d’une obligation de droit international, et non d’une
                  obligation découlant d’une assurance ou d’un « engagement » unilatéral
                 qu’un Etat prend après avoir saisi des documents et données contenant
                 des informations appartenant à un autre Etat.
                     56. A mon sens, lorsqu’elle indique des mesures conservatoires, il n’y a
                 pas lieu que la Cour mette en balance les intérêts respectifs des parties
                 en présence. Dans la présente ordonnance, la Cour a ainsi indiqué que
                 ­l’engagement écrit (du 21 janvier 2014) de l’Australie « contribu[ait] de
                  manière importante » à « atténuer le risque imminent de préjudice irrépa‑
                  rable » susceptible d’être causé au Timor‑Leste (ordonnance, par. 47),
                  tout en ajoutant, immédiatement après, que, en dépit de cet engagement,
                  « un risque imminent de préjudice irréparable subsist[ait] » (ibid., par. 48).
                  Dès lors, en quoi l’engagement unilatéral contribuait‑il de manière impor‑
                  tante à atténuer le risque de préjudice irréparable pour le Timor‑Leste ?
                  La Cour ne l’a pas expliqué. Qu’y avait‑il de si « important » dans cet acte
                  unilatéral ? La Cour ne l’a pas démontré, se contentant de prendre pour
                  argent comptant la promesse de l’Australie.

                    57. Une assurance ou promesse unilatérale peut‑elle fonder le raison‑
                 nement de la Cour dans une ordonnance en indication de mesures conser‑
                 vatoires à caractère contraignant ? Certainement pas. C’est ce que j’ai
                 soutenu il y a cinq ans dans l’opinion dissidente que j’ai jointe à l’ordon‑
                 nance du 28 mai 2009 en l’affaire relative à des Questions concernant
                 l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal)(mesures
                 conservatoires, ordonnance du 28 mai 2009, C.I.J. Recueil 2009, p. 139). Et
                 je persiste aujourd’hui. Comme Bérenger dans Rhinocéros, la pièce écrite
                 en 1960 par Eugène Ionesco, « je ne capitule pas »…

                   58. La Cour n’est pas un simple amiable compositeur ; elle est une juri‑
                 diction, l’organe judiciaire principal de l’Organisation des Nations Unies
                 (article 92 de la Charte des Nations Unies). Dans l’exercice de sa fonction
                 judiciaire, elle ne saurait fonder son raisonnement sur des « engagements »,
                 assurances ou promesses formulés unilatéralement au cours d’une procé‑
                 dure judiciaire internationale. Les préceptes du droit offrent un fonde‑
                 ment bien plus solide au raisonnement d’une juridiction internationale.
                 Ces préceptes sont éternels, tels que ceux (d’Ulpien) qui figurent dans le
                 Livre I (titre I, par. 3) des Institutes de Justinien (début du VIe siècle) :
                 honeste vivere, alterum non laedere, suum cuique tribuere (vivre honnête‑
                 ment, ne faire de mal à personne, donner à chacun son dû).


                                    IX. Le régime juridique autonome
                                       des mesures conservatoires

                   59. J’en viens au dernier point de cette opinion individuelle. La pré‑
                 sente espèce met, une nouvelle fois, l’accent sur ce que je qualifie, depuis
                 un certain temps déjà, de régime juridique autonome régissant les mesures

                                                                                             46




8 CIJ1061.indb 221                                                                                 25/03/15 08:46

                             saisie et détention (op. ind. cançado trindade)               190

                 conservatoires. A cet égard, comme je l’ai souligné, par exemple, dans
                 mon opinion dissidente jointe à l’ordonnance rendue le 16 juillet 2013
                 dans les affaires relatives à Certaines activités menées par le Nicaragua
                 dans la région frontalière et à la Construction d’une route au Costa Rica le
                 long du fleuve San Juan (mesures conservatoires, ordonnance du 16 juillet
                 2013, C.I.J. Recueil 2013, p. 230), opposant le Costa Rica au Nicaragua
                 (et vice versa) et dont les instances ont été jointes, l’objet des demandes en
                 indication de mesures conservatoires diffère de celui des requêtes au fond
                 présentées à des juridictions internationales.
                    60. Par ailleurs, les droits qu’il convient de protéger ne sont pas néces‑
                 sairement les mêmes dans les deux procédures. Les mesures conserva‑
                 toires doivent être respectées tandis que se déroule la procédure au fond.
                 Les obligations découlant des mesures conservatoires indiquées et des
                 décisions au fond (y compris en matière de réparations) ne sont pas les
                 mêmes, et elles sont indépendantes les unes des autres. Il en va de même
                 des conséquences juridiques qui découlent de l’inobservation (de mesures
                 conservatoires ou de décisions rendues au fond), les violations (des pre‑
                 mières et des secondes) étant distinctes (ibid., p. 267‑268, par. 70‑71).
                    61. Il en résulte une nécessité pressante d’approfondir et de dévelop‑
                 per, d’un point de vue conceptuel, le régime juridique autonome des
                 mesures conservatoires, compte tenu, notamment, de l’essor qu’elles
                 connaissent aujourd’hui (ibid., par. 75). Je l’ai fait observer non seulement
                 dans mon opinion dissidente dans les deux affaires susmentionnées (dont
                 les instances ont été jointes) entre le Costa Rica et le Nicaragua, mais
                 aussi dans mon opinion dissidente antérieure en l’affaire concernant des
                 Questions relatives à l’obligation de poursuivre ou d’extrader (Bel‑
                 gique c. Sénégal) (mesures conservatoires, ordonnance du 28 mai 2009,
                 C.I.J. Recueil 2009, p. 192‑193, par. 80-81), et j’estime utile de le rappeler
                 en la présente affaire relative à des Questions concernant la saisie et la
                 détention de certains documents et données (Timor-Leste c. Australie). Il
                 importe de relever que ce besoin s’est fait sentir dans ces différentes
                 affaires, dont les circonstances sont pourtant tout à fait distinctes ; cela
                 révèle, à mon sens, qu’il est primordial de reconnaître l’existence de ce
                 régime juridique autonome régissant les mesures conservatoires, indépen‑
                 damment des circonstances de l’affaire en cause.
                    62. C’est pour moi un privilège que de servir la cause de la justice inter‑
                 nationale au Palais de la Paix, à La Haye. Dans le contexte de l’activité
                 intense dont il est le théâtre — celle de la CIJ et celle de la CPA, sa voi‑
                 sine —, et qui trouve ici une parfaite illustration, l’affaire relative à des
                 Questions concernant la saisie et la détention de certains documents et don‑
                 nées s’est montrée, depuis qu’elle a été introduite devant la Cour le
                 17 décembre 2013, à la mesure des célébrations du centenaire du Palais de
                 la Paix. Cet anniversaire emblématique aurait été plus remarquable
                 encore si la Cour avait décidé — ainsi qu’elle aurait dû le faire à mon
                 sens —, dans son ordonnance d’aujourd’hui, 3 mars 2014, que, ayant la
                 maîtrise de sa propre compétence, elle assurerait elle‑même, à compter de
                 ce jour, la garde des documents et données saisis contenant des informa‑

                                                                                            47




8 CIJ1061.indb 223                                                                                25/03/15 08:46

                             saisie et détention (op. ind. cançado trindade)                191

                 tions appartenant au Timor‑Leste, dans ses locaux du Palais de la Paix, à
                 La Haye.



                                       X. Épilogue : récapitulation

                    63. Les considérations qui précèdent montrent clairement, je l’espère,
                 les raisons pour lesquelles je considère que les mesures conservatoires
                 indiquées par la Cour dans la présente ordonnance du 3 mars 2014 en
                 l’affaire relative à des Questions concernant la saisie et la détention de cer‑
                 tains documents et données (Timor‑Leste c. Australie) valent mieux que
                 rien, mais que la Cour aurait dû aller plus loin en indiquant des mesures
                 indépendamment de toute assurance ou « engagement » donné unilatéra‑
                 lement par l’une des Parties, et en décidant, à compter de ce jour, d’assu‑
                 rer elle‑même la garde des documents et données saisis, dans ses locaux
                 du Palais de la Paix, à La Haye. J’ai donc jugé qu’il était de mon devoir,
                 dans l’exercice de ma fonction judiciaire internationale, de consigner dans
                 la présente opinion individuelle les fondements de ma position en l’es‑
                 pèce. Il me semble utile, à ce stade, d’en récapituler l’ensemble des points,
                 tant par souci de clarté que pour souligner qu’ils sont indissociablement
                 liés.
                    64. Primus : lorsqu’un Etat cherche à protéger son propre droit, en
                 agissant en son nom propre, il ne saurait être obligé de se présenter devant
                 les tribunaux internes d’un autre Etat avec lequel il est en litige. La règle
                 de l’épuisement des voies de recours internes ne s’applique pas dans des
                 affaires de cette nature ; par in parem non habet imperium, non habet juris‑
                 dictionem. Secundus : le rôle central de la quête de justice l’emporte sur le
                 souci d’éviter « les compétences concurrentes ». Tertius : l’impératif de
                 réalisation de la justice prévaut sur les manifestations de la volonté d’un
                 Etat. Quartus : les euphémismes en vogue — tels que les formules à la fois
                 vides de sens et erronées de « prolifération » des juridictions internatio‑
                 nales ou de « fragmentation » du droit international — sont dépourvus de
                 toute pertinence et font porter l’attention sur de faux problèmes de « déli‑
                 mitation » de compétence, faisant fi de la nécessité d’assurer aux justi‑
                 ciables un accès élargi à la justice.
                    65. Quintus : les juridictions internationales ont une mission commune
                 consistant à rendre la justice, qui va au‑delà de toute préoccupation de
                 « délimitation » des compétences. Sextus : les mesures conservatoires ne sau‑
                 raient être fondées sur des assurances ou « engagements » unilatéraux pris
                 par l’une des parties au différend. Septimus : le fait de s’appuyer sur des
                 assurances ou « engagements » unilatéraux s’est révélé source d’incertitudes
                 et d’appréhensions ; pareils actes sont propres au domaine des relations
                 (diplomatiques) interétatiques, et ne sauraient servir de fondement au règle‑
                 ment judiciaire d’un différend international ; ex factis jus non oritur.
                    66. Octavus : le règlement judiciaire d’un différend international a « une
                 logique propre », qui ne saurait être assimilée à celle des relations diplo‑

                                                                                             48




8 CIJ1061.indb 225                                                                                 25/03/15 08:46

                             saisie et détention (op. ind. cançado trindade)               192

                 matiques, ce d’autant moins qu’il apparaît nécessaire de réaffirmer la
                 maxime ex injuria jus non oritur. Nonus : autoriser que des actes unilaté‑
                 raux soient effectués et faire droit aux assurances ou « engagements » qui
                 en découlent génère non seulement des incertitudes, mais aussi des faits
                 accomplis qui mettent en péril l’application du droit. Decimus : les faits à
                 eux seuls, et en tant que tels, n’ont pas d’effets en matière de création de
                 droit. Les valeurs humaines et l’idée d’une justice objective l’emportent
                 sur les faits ; ex conscientia jus oritur.
                    67. Undecimus : les arguments relatifs à la « sécurité nationale », tels
                 qu’ils ont été avancés dans le cas d’espèce, ne sauraient être pris en compte
                 par une juridiction internationale. Les mesures prises pour des motifs de
                 « sécurité nationale », comme cela a été allégué dans le cas d’espèce, sont
                 étrangères à l’exercice de la fonction judiciaire internationale. Duodeci‑
                 mus : les principes généraux du droit international, tels que l’égalité juri‑
                 dique des Etats (consacrée au paragraphe 1 de l’article 2 de la Charte des
                 Nations Unies), ne sauraient être occultés par des allégations de « sécurité
                 nationale ». Tertius decimus : le principe fondamental de l’égalité juridique
                 des Etats, qui donne corps à l’idée de justice, doit prévaloir, de sorte que
                 les inégalités de fait entre Etats ne puissent avoir aucune incidence sur le
                 règlement judiciaire des différends internationaux.
                    68. Quartus decimus : une partie à un litige ne saurait, en recourant à
                 de prétendues mesures de « sécurité nationale », compromettre le carac‑
                 tère régulier de la procédure et l’égalité des armes. Quintus decimus : l’in‑
                 vocation de secrets d’Etat ou de la « sécurité nationale » ne saurait faire
                 obstacle aux travaux d’une juridiction internationale (que ce soit dans le
                 cadre d’une procédure judiciaire ou d’un arbitrage), menée dans le respect
                 du principe de la bonne administration de la justice.
                    69. Sextus decimus : les mesures conservatoires ne sauraient être fonc‑
                 tion d’assurances ou d’« engagements » unilatéraux découlant de préten‑
                 dues mesures de « sécurité nationale » ; elles ne sauraient s’appuyer sur
                 pareils actes unilatéraux, dont elles sont indépendantes ; elles sont revê‑
                 tues de l’autorité de la juridiction internationale qui décide de les indi‑
                 quer. Septimus decimus : dans les circonstances du cas d’espèce, c’est la
                 Cour elle‑même qui aurait dû assurer la garde des documents et données
                 saisis et détenus par l’une des Parties au litige ; la Cour, qui a la maîtrise
                 de sa propre compétence, aurait dû prendre cette décision de sorte à éviter
                 tout nouveau préjudice irréparable.
                    70. Duodevicesimus : l’inviolabilité des papiers et documents d’Etat est
                 reconnue par le droit international, dans l’intérêt de la bonne administra‑
                 tion de la justice. Undevicesimus : l’inviolabilité des échanges de corres‑
                 pondance entre les Etats et leurs conseillers juridiques est une obligation
                 de droit international, et non une obligation qui découle d’une assurance
                 ou d’un « engagement » unilatéral pris par un Etat après avoir saisi des
                 documents et données contenant des informations appartenant à un autre
                 Etat.
                    71. Vicesimus : il existe un régime juridique autonome régissant les
                 mesures conservatoires, régime qui se développe actuellement. Ce régime

                                                                                            49




8 CIJ1061.indb 227                                                                                25/03/15 08:46

                            saisie et détention (op. ind. cançado trindade)           193

                 juridique autonome englobe : a) les droits devant être protégés, qui ne
                 sont pas nécessairement les mêmes que ceux qui sont en cause dans la
                 procédure sur le fond ; b) les obligations correspondantes des Etats
                 concernés ; c) les conséquences juridiques de l’inobservation des mesures
                 conservatoires, qui sont différentes de celles qui découlent de manque‑
                 ments à des obligations de fond. Ce régime juridique autonome fait
                 aujourd’hui l’objet d’une reconnaissance croissante.

                 (Signé) Antônio Augusto Cançado Trindade.




                                                                                       50




8 CIJ1061.indb 229                                                                           25/03/15 08:46

